AO 245D (Rev. 02/ l 8) Judgrnerit in a Criminal Casc for Revocations
Sheet l

UNITED STATES DISTRICT CoURT

Eastern Disti'ict of Arkansas

  

UNITED STATES OF AMERICA Judgment in a Criminal Case

V. (For Revocation of Probation or Supeivised Release)

STACEE WHEELER
Case NO_ 4:07CROO317- 09 JM

USM NO_ 25388-009

Lisa Peters

 

THE DEFENDANT; Defendant s Attorney

il admitted guilt to violation of condition(s) 1' 21 and 3 of the term of supervision.

 

l:l was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
1 - l\/landatory Failure to refrain from the use of a controlled substance 10/22/2018

2 ~ Standard (7) Failure to refrain from the use ot a controlled substance 10/22/2018

3 - Special Failure to participate in Substance abuse treatment 04/18/2016

The defendant is sentenced as provided in pages 2 through 2 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

El The defendant has not violated condition(s) and is discharged as to such violation(s) condition
lt is ordered that the defendant must notify the United State_s attorney for this district within 30_days of any _ v
change of name, residence, or mailing address unti all fines, restitution, costs, and special assessments imposed by this judgment are

fully paid. _If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances

Last Four Digits of Defendant’s Soc. Sec. No.: 4321 lum/2018 f\

f te of lmposition of ludgment
Det`endant’s Year of Birth: 1970 M
§

 

City and State of Defendant’s Residence: Signature of Judge
Searcy, Arkansas

 

DlSTRlCT JUDGE JAMES M. MOODY JR.

 

Name and Title of ludge

tli{iit@

l Date

AO 245D (Rev. 02/18) Judgmcnt in a Criminal Case for Revocations

Sheet 2- lmprisonmerit

Judgment - Page 2 of

`DEFENDANT: STACEE WHEELER
CASE NUMBER; 4107CR003H)~ 09 Jl\/l

IMPRISONMENT

The defendant is hereby committed to the custody of the F ederal Bureau of Prisons to be imprisoned for a total

term of:

ONE (1) DAY with no supervised release to follow

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district

l:l at l:l a.m. l:l p.m. on

 

l:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United States Marshal.
l:l as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on to

 

 

with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

